Citation Nr: 9920056
Decision Date: 07/21/99	Archive Date: 09/09/99

DOCKET NO. 97-17 450A              DATE JUL 21, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to accrued benefits based on a claim of entitlement to
an increased disability evaluation for schizophrenia, evaluated as
70 percent disabling, for the period between August 1984 and July
1988.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to November
1972.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1997 decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which
denied the appellant's claim for accrued benefits for the period
between August 1984 and July 1988.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's claim has been obtained.

2. The veteran died in August 1990; at the time of death service
connection was in effect for schizophrenia, evaluated as 50 percent
disabling.

3. A decision assigning a 70 percent evaluation for the veteran's
schizophrenia disability and awarding accrued benefits to the
veteran's widow, the appellant, was promulgated by the Board in
October 1996.

4. Notification of entitlement to accrued benefits for the period
from August 1, 1988 to July 31, 1990 was sent to the appellant in
April 1997.

2 - 

The appellant's claim for entitlement to accrued benefits based on
an increased 70 percent disability evaluation for between August
1984 and July 1988 is without legal merit. 38 U.S.C. 5121 (West
1991 & Supp. 1998); 38 C.F.R. 3.1000 (1996) (1998); Veterans'
Benefits Improvements Act of 1996, P.L. 104-275, 110 Stat. 3322
(Oct. 9, 1996), Sec. 507; Karnas v. Derwinski, 1 Vet. App. 308,
312-313 (1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant's claim
has a lengthy procedural history. The veteran died in August 1990.
A rating decision was first promulgated concerning a claim for
entitlement to accrued benefits based on a claim of entitlement to
an increased disability evaluation for schizophrenia, which was
then evaluated as 50 percent disabling, in February 1991. The RO
denied that claim, and the appellant perfected her appeal. The
Board then determined, in an October 1996 decision, that the
evidence on file at the time of the veteran's death showed that his
schizophrenia had increased in severity, so that a 70 percent
evaluation was appropriate, based on the veteran's most recent VA
rating examination of June 1984.

The record shows that the RO sent a letter to the appellant, dated
March 1997, informing her that she was to receive an accrued
benefit for "up to one year prior to the date of death." The
appellant then submitted a notice of disagreement with that action,
on VA Form 21-4138, which was received at the RO in March 1997. The
RO then promulgated a Statement of the Case notifying the appellant
that the law and regulation governing accrued benefits was amended
to provide for payment of

- 3 -

accrued compensation for a two year time period, and notified her
of an additional lump sum benefit she was to receive.

She then stated her contentions on VA Form 9. In essence, she
averred that she should have been "paid accrued benefits from 1984
to the dated of death, in compliance with the Board of Veterans
Appeals decision." She also submitted a letter stating that it was
her understanding that she was to receive accrued compensation for
seven years prior to the veteran's death, and that, in essence, she
objected to the recent change in the rule which only allowed for
accrued benefits to be paid for up to two years prior to the last
date of entitlement.

Upon the death of a veteran, periodic monetary benefits to which he
was entitled at death under existing ratings or decisions, or those
benefits based on evidence in the file at the date of death, and
due and unpaid for a period not to exceed two years prior to death,
may be paid to his spouse. 38 U.S.C. 5121 (West 1991 & Supp. 1998);
3 8 C.F.R. 3.1000 (1998); see Veterans' Benefits Improvements Act
of 1996, P.L. 104-275, 110 Stat. 3322 (Oct. 9, 1996), Sec. 507.

Although the appellant is correct in her allegation that where
there is a recent change in VA law or regulation, the appellant is
not burdened by the application of a new regulation which is      
 advantageous to her, Karnas v. Derwinski, 1 Vet. App. 308, 312-313
(1991) 1, the Board must note that the regulations governing
accrued benefits were changed to the appellant's benefit.

That is, the regulations in effect prior to October 9, 1996
provided that accrued benefits were payable for a period of only
one year prior to the veteran's death. In

1 Where the law or regulation changes after a claim has been filed
or reopened but before the administrative or judicial appeal
process has been concluded, the version more favorable to the
appellant should be applied unless provided otherwise by statute.
4 - 

the instant case, the RO first awarded accrued benefits for one
year prior to the veteran's death, and later awarded her an
additional amount to reflect the recent change in the law.

Section 507 of Public Law 104-275, which was effective on October
9, 1996, provided that accrued benefits were now payable for a
period of two years prior to death. Because the legislation itself
was amended, any accrued benefits claims that were pending on the
date of the enactment of the law or thereafter were entitled to
accrued benefits for up to two years prior to death, instead of the
earlier one year rule. Because the appellant's claim was not
decided by the Board until October 31, 1996, her claim was pending
on the date of the enactment, and she was entitled to receive
accrued benefits for an additional year.

Accordingly, the RO then sent the appellant another award letter,
in April 1997, this time including benefits for the additional
second year prior to the veteran's death. The RO also stated that
she was entitled to accrued benefits for the period from August 1,
1988 to July 31, 1990.

The appellant continued to disagree with the number of years she
was awarded the accrued benefits, averring that she should have
received the accrued benefits from the date the Board determined
that the veteran's disability had increased in severity, that is,
1984.

However, the Board must now point out that although the 1996 Board
decision determined that the veteran's disability was 70 percent
disabling, as reflected in records dated 1984, the existing
legislation governing accrued benefits simply does not provide for
payments for additional time periods beyond that which is set forth
by current statute and regulation. Again, upon the death of a
veteran, periodic monetary benefits to which he was entitled at
death under existing ratings or decisions, or those benefits based
on evidence in the file at the date of death, and

- 5 - 

due and unpaid for a period not to exceed two years prior to death,
may be paid to his spouse. 38 U.S.C. 5121 (West 1991 & Supp. 1998);
38 C.F.R. 3.1000 (1998); see Veterans' Benefits Improvements Act of
1996, P.L. 104-275, 110 Stat. 3322 (Oct. 9, 1996), Sec. 507.

Unfortunately, the appellant's claim that she is entitled to
accrued benefits for the period between August 1984 and July 1988
must be denied. In cases such as this, where the law is
dispositive, the claim should be denied because of the absence of
legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994). Accordingly,
the appeal is denied.

ORDER

Entitlement to accrued benefits based on a claim of entitlement to
an increased disability evaluation for schizophrenia, evaluated as
70 percent disabling, for the period between August 1984 and July
1988 is denied.

M. W. GREENSTREET 
Member, Board of Veterans' Appeals

6 - 

